Affirmed and Opinion Filed April 9, 2015




                                        S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-14-00564-CR

                          ROGER ALLEN STULCE, JR, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-82427-2012

                            MEMORANDUM OPINION
                       Before Justices Francis, Lang-Miers, and Whitehill
                                   Opinion by Justice Francis
       Roger Allen Stulce, Jr. appeals his conviction for the sexual assault of H.S. After finding

appellant guilty as charged, the jury assessed punishment at twenty years and a $10,000 fine. In

a single issue, appellant claims the trial court erred by allowing certain evidence during

punishment. We affirm.

       After H.S. testified appellant repeatedly raped her, the jury found him guilty of sexual

assault. During punishment, Detective Matt Baxter of the McKinney Police Department told the

jury he began investigating this case after a woman reported she had responded to a Craiglist ad

and was sexually assaulted by appellant. Baxter searched the internet and found eight Craigslist

ads related to appellant’s apartment. The State offered printouts of Craigslist ads found on the

internet. Appellant had no objections to State’s exhibits 7 and 10, but argued exhibits 8, 9, and
11 through 14 were not properly authenticated as being authored or placed by appellant and

should not have been admitted. On appeal, he claims the admission of these exhibits was error

and we must reverse this case for a new punishment hearing.

       We first note that exhibits 8, 12, and 14 were offered but not admitted. Thus, appellant’s

complaint as to these three exhibits lacks merit. With respect to exhibits 9, 11, and 13, even

assuming the trial court erred by admitting the evidence, we conclude appellant’s substantial

rights were not affected.

       The erroneous admission or exclusion of evidence is nonconstitutional error. Walters v.

State, 247 S.W.3d 204, 221 (Tex. Crim. App. 2007).             Under rule 44.2(b), we disregard

nonconstitutional error that does not affect the substantive rights of appellant. Potier v. State, 68
S.W.3d 657, 666 (Tex. Crim. App. 2002). Substantial rights are not affected if, based on the

record as a whole, we have a fair assurance that the error did not influence the jury or had but a

slight effect. Motilla v. State, 78 S.W.3d 352, 355 (Tex. Crim. App. 2002).

       After reviewing the record, we conclude the effect of the complained-of exhibits was not

substantial or injurious. Appellant was found guilty of raping H.S. During punishment, the jury

heard the explicit testimony of three other of his rape victims, only one of whom responded to a

Craigslist ad. Each female victim said appellant portrayed himself as a harmless “nice guy” in

order to gain their trust, then brutally raped them. In addition, two female undercover police

officers who posed as women interested in subleasing appellant’s apartment testified. At least

one of the officers said appellant told her she could live in the apartment if she paid him $50 a

month, gave him a “blow job” every month, and had sex with him that day as a deposit. After

reviewing all the evidence as well as the entire record, we conclude the admission of the ads

depicted in exhibits 9, 11, or 13 did not influence the jury or had but a slight effect. We overrule

appellant’s single issue.

                                                –2–
       We affirm the trial court’s judgment.




Do Not Publish                                       /Molly Francis/
TEX. R. APP. P. 47.2(b)                              MOLLY FRANCIS
140564F.U05                                          JUSTICE




                                               –3–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

ROGER ALLEN STULCE, JR, Appellant                  On Appeal from the 380th Judicial District
                                                   Court, Collin County, Texas
No. 05-14-00564-CR        V.                       Trial Court Cause No. 380-82427-2012.
                                                   Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                       Justices Lang-Miers and Whitehill
                                                   participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered April 9, 2015.




                                             –4–